Case 3:19-cv-00362-MHL Document 127 Filed 02/06/20 Page 1 of 12 PageID# 2411




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                             Richmond Division

TZANN FANG, M.D.,                                       )
                                                        )
              Plaintiff,                                )
                                                        )
v.                                                      )   Case No.: 3:19-cv-00362
                                                        )
HYATT CORPORATION, et al.                               )
                                                        )
              Defendants.                               )

                       PLAINTIFF’S EXPERT DISCLOSURES
                       PURSUANT TO FED. R. CIV. P. 26(a)(2)

       Plaintiff Tzann Fang, M.D. (“Dr. Fang”), by counsel, hereby discloses the

following experts and treating physicians in accordance with Rule 26(a)(2) of the Federal

Rules of Procedure.

       The following individuals, whose curriculum vitaes are either attached hereto or

will be hereafter provided to Defendants, are incorporated herein, may provide expert

testimony at trial. Dr. Fang reserves the right to designate additional experts to rebut

Defendants’ expert designations or in response to any new matters raised in Defendants’

expert witness disclosure, or to use any of the following experts for such purpose. The

following disclosures are, in part, the product of the attorney for Dr. Fang and do not

purport to be precise language used, or that will be used, by the designated expert.




                                             1
Case 3:19-cv-00362-MHL Document 127 Filed 02/06/20 Page 2 of 12 PageID# 2412




   1. RETAINED WITNESSES

      A. Dennis Driscoll, P.E.
         Associates in Acoustics, Inc.
         31385 Burn Lane
         Evergreen, CO 80439

      Dennis Driscoll, P.E. is a noise exposure expert who received his undergraduate

degree and Master of Science in Mechanical Engineering from North Carolina State

University in Raleigh, North Carolina. Mr. Driscoll is a Registered Professional

Engineer, and a Board Certified Noise Control Engineer by the Institute of Noise Control

Engineering. Mr. Driscoll is the President and Principal Consultant of Associates in

Acoustics, Inc. Mr. Driscoll has won numerous awards from national hearing associations

and further, has published articles on noise exposure in several scientific publications.

Mr. Driscoll performed a Rule 35 Inspection of the hotel room and alarm detector. Mr.

Driscoll’s opinions to be elicited at trial are included in his report, which is appended

hereto as Exhibit A. Mr. Driscoll’s curriculum vitae is also attached as Exhibit B.

      B. Daryl L. Ebersole, P.E., CFEI
         345 North Prince Street
         Lancaster, PA 17603

      Daryl L. Ebersole, P.E., CFEI is a Professional Engineer who is licensed in over

30 states. Mr. Ebersole is also a Certified Fire and Explosion Investigator. Mr. Ebersole

received his degree in Electrical Engineering from Drexel Univeristy. Mr. Ebersole is

highly experienced in National Electric Code standards and investigates the electrical

causes of fires, as well as providing training for fire marshals. Mr. Ebersole is a member

                                            2
Case 3:19-cv-00362-MHL Document 127 Filed 02/06/20 Page 3 of 12 PageID# 2413




of the National Society of Professional Engineers, the Institute of Electrical and

Electronics Engineers, National Association of Fire Investigators, and the National Fire

Protection Association (NFPA), to name a few. Mr. Ebersole has inspected the subject

room where the incident occurred, and has reviewed Defendants’ discovery answers. Mr.

Ebersole’s opinions to be elicited at trial are included in his report, which is appended

hereto as Exhibit C. Mr. Ebersole’s curriculum vitae is also attached as Exhibit D.

      C. Michael F. Seidemann, Ph.D.
         Audiological Associates, Inc.
         25 Madera Court
         Kenner, LA 70065

      Michael Seidemann, Ph.D. is the President of Audiological Associates, Inc. Dr.

Seidemann received his undergraduate and Master’s degree from Old Dominion

University, and his Ph.D. in Audiology from Florida State University. Dr. Seidemann is

certified in Clinical Competence in Audiology (C.C.C.), and holds active licenses as an

audiologist in the States of Louisiana, Texas, Arkansas and Alabama. Dr. Seideman is a

member of the American Speech-Language-Hearing Association, and previously was a

member of the Speech and Hearing Association of Virginia and the Florida Speech and

Hearing Association. Dr. Seidemann taught for nearly twenty years at The Tulane

University School of Medicine, Louisiana State University School of Medicine, and

became the Direction of the Hearing and Speech Department at Eye, Ear, Nose and

Throat Hospital in New Orleans. Dr. Seidemann is highly regarded as an expert on




                                            3
Case 3:19-cv-00362-MHL Document 127 Filed 02/06/20 Page 4 of 12 PageID# 2414




tinnitus and will offer his opinions to be elicited at trial in his report, which is appended

hereto as Exhibit E. Dr. Seidemann’s curriculum vitae is also attached as Exhibit F.

       D. Daniel Henriques Coelho, M.D., F.A.C.S.
          Virginia Commonwealth University
          P.O. Box 980146
          Richmond, VA 23298

   Daniel H. Coelho, M.D., F.A.C.S. is a neurosurgeon with the Virginia

Commonwealth University School of Medicine. Dr. Coelho received his medical degree

from the State University of New York (SUNY), and completed an internship and his

residency at Yale University School of Medicine. Dr. Coelho is a board-certified

otolaryngologist, with a subspecialty certification in neurotology. Dr. Coelho has a

number of academic appointments at Virginia Commonwealth University School of

Medicine, currently as a Professor of Otolaryngology, and was previously appointed the

G. Douglas Hayden Endowed Professorship in the Department of Otolaryngology at

VCU. Dr. Coelho was also previously the Medical Director of the VCU Department of

Aduilogy and Director of the Division of Otology/Neurotology at VCU. DR. Cohelho is

currently a member of numerous scientific societies, including the American Otological

Society, the American Cohlear Implant Alliance, American College of Surgeons, Medical

Society of Virginia, Richmond Academy of Medicine, and Virginia Society of

Otolaryngology. Dr. Coelho consulted when his colleague, Dr. Fang, during his treatment

and is also a retained expert. Dr. Coelho’s opinions to be elicited at trial are included in



                                             4
Case 3:19-cv-00362-MHL Document 127 Filed 02/06/20 Page 5 of 12 PageID# 2415




his report, which is appended hereto as Exhibit G. Dr. Coelho’s curriculum vitae is also

attached as Exhibit H.

   2. DISCLOSURE OF EXPERT WITNESS TESTIMONY FOR TREATING
      HEALTHCARE PROFESSIONALS NOT SPECIFICALLY RETAINED OR
      EMPLOYED TO PROVIDE EXPERT TESTIMONY

       E. Konstantina Stankovic, M.D., Ph.D., F.A.C.S.
          Massachusetts Eye and Ear
          243 Charles Street
          Boston, MA 02114

        Konstantina Stankovic, M.D., Ph.D., F.A.C.S. received her medical degree at

Harvard Medical School and Harvard-MIT Division of Health Sciences and Technology,

as well as her Ph.D. in Speech and Hearing Bioscience and Technology, MIT and

Harvard-MIT Division of Health Sciences and Technology. Dr. Stankovic is expected to

testify on the subject matter of Dr. Fang’s tinnitus due to his exposure to a loud fire alarm

in October 2017. Dr. Stankovic may offer observations, diagnoses, and conclusions

regarding Dr. Fang’s medical status when she provided treatment to Dr. Fang on January

9, 2018. A summary of the facts and opinions to be elicited through Dr. Stankovic’s

testimony is as follows:

        Dr. Fang presented to Massachusetts Eye and Ear on January 9, 2018 for an

evaluation of tinnitus. Dr. Fang reported a sudden onset of tinnitus after exposure to a

loud fire alarm, for approximately 5-10 min in late October 2017. Dr. Stankovic

noted that Dr. Fang was treated with oral steroids without improvement. Dr.

Stankovic further noted that Dr. Fang’s ringing tinnitus is high-pitched, bilateral, and

                                             5
    Case 3:19-cv-00362-MHL Document 127 Filed 02/06/20 Page 6 of 12 PageID# 2416




    constant, and that tinnitus affects his sleep and focus. Dr. Stankovic also noted that

    Dr. Fang noticed that on plane flights, his tinnitus tends to increase substantially, to

    the intensity of the fire alarm, and that Dr. Fang is depressed about the thought of the

    tinnitus being permanent. (See Bates Stamped records FANG 000180-000191).

          Dr. Stankovic reviewed Dr. Fang’s January 2, 2018 audiogram, and noted the

    following:

         We have discussed options for management of his hearing loss, and these
         include hearing protection in noise, better communication strategies,
         assistive listening devices and amplification. If he wishes to pursue
         amplification he is medically cleared to do so. We have discussed our
         ongoing research on degeneration and regeneration of the inner ear.

         We have discussed that asymmetric sensorineural hearing loss is
         typically evaluated with auditory brainstem evoked response testing or
         contrast enhanced brain MRI to assess for retrocochlear disease such as
         a vestibular schwannoma. We have discussed that the likelihood of a
         vestibular schwannoma is small given his normal word recognition
         bilaterally, and asymmetry hearing loss limited to low frequencies. In
         addition, he reports a normal head CT recently. He is not interested in
         brain MRI because he is concerned about possible exacerbation of his
         tinnitus due to a loud MRI machine. He may consider ABR testing closer
         to his home in Virginia.

         We have discussed that his tinnitus is likely related to his sensorineural
         hearing loss. In addition, tinnitus can be exacerbated by stress and
         anxiety. Options for management include tinnitus retraining therapy,
         masking strategies and stress management if tinnitus is exacerbated by
r        stress....we have also discussed that he may benefit from neuro-
         psychiatric consultation given the severity and chronicity of his tinnitus.
         Low-dose anti-depressants may help some patients with tinnitus.




                                               6
Case 3:19-cv-00362-MHL Document 127 Filed 02/06/20 Page 7 of 12 PageID# 2417




       F. Christina Eubanks, Ph.D., CCC-A
          Virginia Commonwealth University
          Nelson Clinic
          401 N. 11th Street
          Richmond, VA 23219

        Christine Eubanks, Ph.D., CCC-A is the Director of Audiology and the Co-

Director of Cochlear Implant Program at Virginia Commonwealth University Health

System. Dr. Eubanks received her undergraduate degree at Boston University, her

Master’s Degree at Columbia University in Audiology, and her Ph.D. in Audiology at

The University of Memphis. Dr. Eubanks specializes in the field of Audiology and

Education of Children with Hearing Loss. Dr. may offer observations, diagnoses, and

conclusions regarding Dr. Fang’s medical status when she provided treatment to Dr. Fang

on November 22, 2017. A summary of the facts and opinions to be elicited through Dr.

Eubank’s testimony is as follows:

        Dr. Fang presented to Dr. Eubanks on November 22, 2017, at the suggestion of

Dr. Daniel Coelho, for an evaluation of tinnitus. Dr. Eubanks noted that Dr. Fang’s

tinnitus occurred due to exposure to a loud fire alarm. Dr. Eubanks’ findings indicated a

“moderate symmetrical high-frequency sensorineural loss, with a conductive drop in the

low frequencies of the right ear. Tympanometry showed reduced eardrum mobility

bilaterally, with elevated acoustic reflexes in both ears.” Dr. Eubanks stated in her

November 22 report that “Patient notes that distraction and masking noise help with

tinnitus” and that she discussed stress reduction and the use of maskers.


                                             7
Case 3:19-cv-00362-MHL Document 127 Filed 02/06/20 Page 8 of 12 PageID# 2418




        Dr. Fang returned to Dr. Eubanks for a second evaluation on January 2, 2018,

after taking a course of steroids. Dr. Eubanks noted no change in hearing compared to her

testing on November 22. (See Bates Stamped records, FANGVCURECS 000001-000012.)

       G. Bridgette Fowler, CCA
          Virginia Commonwealth University
          9109 Stony Point Drive
          Richmond, VA 23235

        Bridgette Fowler is a Certified Clinical Audiologist. Ms. Fowler received her

M.Ed. in Audiology from James Madison University. Ms. Fowler may offer observations,

diagnoses, and conclusions regarding Dr. Fang’s medical status when she provided

treatment to Dr. Fang on February 13, 2018. A summary of the facts and opinions to be

elicited through Ms. Fowler’s testimony is as follows:

        Dr. Fang presented to Ms. Fowler at the suggestion of Dr. Daniel Coelho on

February 13, 2018 for an evaluation and treatment of a persistent and debilitating tinnitus.

Dr. Fowler performed a diagnostic tinnitus examination. Ms. Fowler documented that Dr.

Fang’s tinnitus is constant and “noisy,” that the fluctuation in loudness began

approximately 3 months prior to her examination, and that he experiences symptoms of

tinnitus in both ears. Ms. Fowler noted that Dr. Fang has experienced anxiety and

depression since he began to experience tinnitus, and further, that he was briefly on

Zoloft but stopped due to increased thoughts of suicide, and does not take antidepressants

for his anxiety and depression. Ms. Fowler noted that Dr. Fang advised that he recently

began to use TV as a background noise so that he could sleep. (See Bates Stamped

                                             8
Case 3:19-cv-00362-MHL Document 127 Filed 02/06/20 Page 9 of 12 PageID# 2419




records FANGVCURECS 000013-0000124, 000069-000087.)

      H. Amy R. Stevenson, M.S., CCC-A
         Virginia Commonwealth University
         401 N. 11th Street
         Richmond, VA 23219

       Bridgette Fowler is a Certified Clinical Audiologist. Ms. Fowler received her

M.Ed. in Audiology from Towson State University. Ms. Fowler may offer observations,

diagnoses, and conclusions regarding Dr. Fang’s medical status when she provided

treatment to Dr. Fang on November 1, 2019. A summary of the facts and opinions to be

elicited through Ms. Stevenson’s testimony is as follows:

      Dr. Fang presented to Ms. Stevenson on November 1, 2019 for a tinnitus

evaluation. Ms. Stevenson noted: “Tinnitus was matched for pitch and loudness at a

9000 Hz pure tone at 80 dB HL in the right ear and a 9000 Hz pure tone at 70 dB HL in

the left ear. Patient declined residual inhibition testing at this time in fear it would

increase his tinnitus. Based on patient's hyperacusis, he cannot benefit from a

traditional tinnitus masker. After numerous doctor visits and tests, Dr. Fang has

learned finally how to cope with the tinnitus and the hyperacusis over the past 2

years.” (See Bates Stamped records FANGVCURECS 000272-000276.)




                                            9
Case 3:19-cv-00362-MHL Document 127 Filed 02/06/20 Page 10 of 12 PageID# 2420




This 6th day of February, 2020.

                                          Respectfully Submitted,
                                          TZANN FANG, M.D.
                                                    /s/
                                          By: ___________________________
                                          Jonathan E. Halperin – VSB No. 32698
                                          Andrew Lucchetti – VSB No. 86631
                                          Halperin Law Center, LLC
                                          5225 Hickory Park Drive, Suite B
                                          Glen Allen, VA 23059
                                          Phone: (804) 527-0100
                                          Facsimile: (804) 597-0209
                                          jonathan@hlc.law
                                          andrew@hlc.law




                                     10
Case 3:19-cv-00362-MHL Document 127 Filed 02/06/20 Page 11 of 12 PageID# 2421




                              CERTIFICATE OF SERVICE
       I hereby certify that on the 6th day of February, 2020, the foregoing document was
served via CM/ECF to the following counsel of record:

Michael Trumble, Esq.
Michael Pivor, Esq.
Bonner Kiernan Trebach & Crociata, LLP
1233 20th Street, N.W., 8th Floor
Washington, DC 20036
T: (202) 712-7000
F: (202) 712-7100
mtrumble@bonnerkiernan.com
mpivor@bonnerkiernan.com
Counsel for Defendant Hyatt Corporation and Tysons Corner Hotel I, LLC

Janeen B. Koch, Esq.
Henry U. Moore, Esq.
KPM Law, P.C.
901 Moorefield Park Drive, Suite 200
Richmond, Virginia 23236
T: (804) 320-6300
F: (804) 320-6312
janeen.koch@kpmlaw.com
henry.moore@kpmlaw.com
Counsel for Helix Electric, Inc.

Colette Tyrrell Connor, Esq.
Williams & Connolly LLP
725 12th St. NW
Washington, DC 20005
T: (202) 434-5000
F: (202) 434-5029
cconnor@wc.com
Counsel for Defendant Johnson Controls, Inc. (fka Tyco Simplexgrinnell)

Christina Hubbard, Esq.
Gentry Locke Rakes & Moore
10 Franklin Road SE
P.O. Box 40013
Roanoke, VA 24022-0013
T: (540) 983-9300
chubbard@gentrylocke.com
Counsel for Defendant Blum Consulting Engineers, Inc.


                                             11
Case 3:19-cv-00362-MHL Document 127 Filed 02/06/20 Page 12 of 12 PageID# 2422




Jonathan Conrad Shoemaker, Esq.
Joseph Scott Shannon, Esq.
Lee/Shoemaker PLLC
1400 Eye Street NW, Suite 200
Washington, DC 20005
T: (202) 971-9409
jcs@leeshoemaker.com
jss@leeshoemaker.com
Counsel for Callison RTKL, Inc.(fka RTKL Architects)

James Williard Walker, Esq.
O’Hagan Meyer PLLC
411 East Franklin Street, Suite 500
Richmond, VA 23219
Phone: (804) 403-7123
Fax: (804) 403-7110
jwalker@ohaganmeyer.com
Counsel for Defendant Code Consultants, Inc.

Matthew D. Green, Esq.
Doug Winegardner, Esq.
Christopher Jones, Esq.
Sands Anderson PC
1111 East Main Street, Suite 2400
P.O. Box 1998
Richmond, VA 23218-1998
(804) 648-1636
(804) 783-7291 Fax
mgreen@sandsanderson.com
dwinegardner@sandsanderson.com
Cjones@sandsanderson.com
Counsel for Defendant Harvey-Cleary Builders
                                                            /s/
                                                    Jonathan E. Halperin - VSB No. 32698




                                               12
